   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 1 of 9 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION


TDC SPECIALTY INSURANCE         )
COMPANY                         )                                      3:19-CV-619-CHB
                                                      CIVIL ACTION NO. ___________
185 Greenwood Road              )
Napa, CA 94558                  )
                                )
       Plaintiff,               )
                                )
       v.                       )
                                )
MASONIC HOMES OF KENTUCKY, INC. )
3761 Johnson Hall Drive         )
Masonic Home, KY 40041          )
                                )
      Defendant.                )

                                          COMPLAINT

       Plaintiff TDC Specialty Insurance Company (“TDCSI”), for its complaint against

Defendant Masonic Homes of Kentucky, Inc. (“Masonic Homes”), alleges on information and

belief as follows:

                                     NATURE OF ACTION

       1.      TDCSI files this action to obtain a judicial determination and declaration as to the

parties’ rights and obligations under Long Term Care Organizations Professional Liability,

General Liability And Employee Benefit Liability Policy No. LTP-00097-17-00 issued by

TDCSI to Masonic Homes for the policy period March 1, 2017 to March 1, 2018 (the “Policy”)

and a money judgment. A copy of the Policy is attached to this Complaint as Exhibit A.

       2.      An actual and justiciable controversy has arisen and now exists relating to the

parties’ respective rights, duties and obligations under the Policy.
   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 2 of 9 PageID #: 2




        3.       In particular, TDCSI seeks a declaratory judgment that there is neither coverage

for nor a duty to defend Masonic Homes for the pending claim for which Masonic Homes seeks

coverage and that TDCSI is entitled to recoup defense costs that it has paid or will pay for the

defense of Masonic Homes in connection for a disputed claim. TDCSI also seeks a money

judgment for the amount of the defense costs.

                                              PARTIES

        4.       TDCSI is a corporation organized and existing under the laws of the District of

Columbia with its principal place of business located in California. TDCSI legally transacts

insurance business in the Commonwealth of Kentucky and within the geographical jurisdiction

of this Court.

        5.       Defendant Masonic Homes is a company organized and existing under the laws of

the Commonwealth of Kentucky, with its principal place of business in Kentucky. Masonic

Homes legally transacts business in the Commonwealth of Kentucky and within the geographical

jurisdiction of this Court.

                                  JURISDICTION AND VENUE

        6.       This is an action for declaratory judgment pursuant to the Federal Declaratory

Judgment Act, 28 U.S.C. § 2201, and the Federal Rules of Civil Procedure 57, for the purposes

of determining a question of actual controversy between the parties as hereinafter more fully

appears.

        7.       This action is ripe for adjudication.

        8.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332. There

is complete diversity of citizenship between the parties, and the amount in controversy exceeds

$75,000, exclusive of interest and costs.




                                                   2
   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 3 of 9 PageID #: 3




       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391. A substantial part of

the events giving rise to the claims at issue occurred in this District, the Policy was issued in this

District, and the named insured resides in this District.

                                  FACTUAL ALLEGATIONS

The Deneen Claim

       10.     On February 2, 2017, a lawyer representing Ruba Geraldine Deneen wrote a letter

to Masonic Homes (the “Deneen Lawyer Letter”). The Deneen Lawyer Letter stated: “I have

been retained to investigate allegations of substandard care Ruba Geraldine Deneen received

while a resident in your facility. Please forward this letter of representation on to your liability

insurance carrier and/or general counsel and have them contact me within thirty days to confirm

receipt. Thank you for your time and I look forward to hearing from you soon.” A copy of the

Deneen Lawyer Letter is attached to this Complaint as Exhibit B.

       11.     On March 8, 2017, Masonic Homes provided notice of a claim on behalf of Ruba

Deneen (the “Deneen Claim”) to One Beacon Healthcare Group, pursuant to policy number

LTC- 000113-0316, for the policy period March 1, 2016 to March 1, 2017 (the “OneBeacon

Policy”). A copy of the OneBeacon Policy without the application is attached to this Complaint

as Exhibit C. A copy of Masonic Homes’s notice to OneBeacon of the Deneen Claim is attached

to this Complaint as Exhibit D.

       12.     Renee Hunt, Executrix of the Estate of Ruba Geraldine Deneen filed a proposed

complaint with the State of Kentucky, Medical Review Panel, on September 6, 2017. The

proposed complaint alleges, among other things,

       Due to the wrongful conduct of [Masonic Homes], Ruba Geraldine Deneen
       suffered accelerated deterioration of her health and physical condition beyond that
       caused by the normal aging process, as well as the following injuries:

       a) Injurious falls;


                                                  3
   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 4 of 9 PageID #: 4




       b) Dehydration;

       c) Malnutrition; and

       d) Death.

       13.     The proposed complaint includes causes of action for negligence, corporate

negligence, violation of long-term care resident’s rights, wrongful death, and damages.

       14.     On October 2, 2017, Masonic Homes first gave TDCSI notice of the claim on

behalf of Ruba Geraldine Deneen.

       15.     On November 7, 2017, Renee Hunt, Executrix of the Estate of Ruba Geraldine

Deneen filed a complaint in Jefferson Circuit Court in the Commonwealth of Kentucky, which

was identical to the proposed complaint filed with the Medical Review Panel.

The Application

       16.     Masonic Homes submitted an application for the Policy, which was executed by

Masonic Homes’s Chief Financial Officer on March 6, 2017 (the “Application”).              The

Application asks:

               26. ls the Applicant or any entity or individual proposed for
                  coverage under this Insurance aware of any fact, circumstance,
                  situation, transaction, event, act, error or omission which they
                  have reason to believe may or could reasonably be foreseen to
                  give rise to a claim that may fall within the scope of the
                  proposed Insurance?

               If "Yes,• please provide details:

Application, Question 26. In response, the box for “no” is checked. A copy of the pertinent

portion of the Application and the Application’s executed signature page are attached hereto as

Exhibit E.

       17.     The Application also states:




                                                   4
   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 5 of 9 PageID #: 5




                   NOTE: WITHOUT PREJUDICE TO ANY OTHER RIGHTS
                   OR REMEDIES OF THE UNDERWRITER, IT IS AGREED
                   THAT ANY CLAIM ARISING FROM ANY FACT,
                   CIRCUMSTANCE, SITUATION, TRANSACTION, EVENT,
                   ACT, ERROR OR OMISSION REQUIRED TO BE
                   DISCLOSED IN RESPONSE TO QUESTION 26 IS
                   EXCLUDED FROM THE PROPOSED INSURANCE.

(the “Warranty Exclusion”).

The Policy

       18.      The Policy has a limit of liability of $1 million per Claim for Professional

Liability and $3,000,000 aggregate, subject to a $100,000 per Claim deductible.

       19.      The Policy’s Insuring Agreements include the following:

       (A) Claims Made Professional Liability Insurance:
             1. We will pay up to the applicable Limit of Liability set forth in ITEM 4.A.
                of the Declarations on behalf of the insured any damages that the insured
                is legally obligated to pay as a result of any covered claim for a
                professional services wrongful act happening on or after the retroactive
                date; provided, that the claim is first made against the insured during the
                policy period or applicable Extended Reporting Period and reported to us
                in accordance with GENERAL CONDITION (C) of this Policy.

Policy, Section I.A.(1).

       20.      The Policy contains the following exclusion:

       Except as otherwise expressly provided in this Policy, this Policy does not apply
       to, and we will not pay damages or defense costs for any claim based upon,
       arising out of, directly or indirectly resulting from, in consequence of, or in any
       way involving any actual or alleged:

             (1) act, error, omission, occurrence or wrongful act if any insured, on or
                 before the Inception Date set forth in ITEM 2(a) of the Declarations, knew
                 or reasonably could have foreseen that such act, error, omission,
                 occurrence or wrongful act might result in a claim.

Policy, Section III.D.(1) (the “Prior Knowledge Exclusion”).
       21.      The Policy also contains the following exclusion:




                                                 5
   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 6 of 9 PageID #: 6




       Except as otherwise expressly provided in this Policy, this Policy does not apply
       to, and we will not pay damages or defense costs for any claim based upon,
       arising out of, directly or indirectly resulting from, in consequence of, or in any
       way involving any actual or alleged:

       …

             (2) act, error, omission, occurrence, wrongful act, event, suit or demand
                 which was the subject of any notice given under:

                (a) any medical professional liability or similar policy of insurance or plan
                    or program of self-insurance, with respect to any claim otherwise
                    covered under INSURING AGREEMENT (A);

                (b) any general liability or similar policy of insurance or plan or program
                    of self-insurance, with respect to any claim otherwise covered under
                    INSURING AGREEMENT (B); or

                (c) any employee benefit liability or similar policy of insurance or plan or
                    program of self-insurance, with respect to any claim otherwise
                    covered under INSURING AGREEMENT (C);
       in effect prior to the Inception Date set forth in ITEM 2(a) of the Declarations;

Policy, Section III.D.(2) (the “Prior Notice Exclusion”).
       22.      Masonic Homes has requested coverage under the Policy for the Deneen Claim.

                                             COUNT I

                         Declaratory Judgment That The Application’s
                              Warranty Exclusion Bars Coverage

       23.      TDCSI repeats and incorporates by reference the allegations in paragraphs 1

through 22 of this Complaint.

       24.      Before submitting the Application to TDCSI, and before the March 1, 2017

TDCSI Policy inception date, Masonic Homes was aware of the Deneen Lawyer Letter. Indeed,

only two days after executing the Application for the TDCSI Policy, Masonic Homes put its

prior insurer on notice of the Deneen Lawyer Letter.

       25.      Masonic Homes was obligated to disclose the Deneen Lawyer Letter in response

to Question 26 of the Application because the Deneen Lawyer Letter made it aware of “any fact,


                                                  6
   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 7 of 9 PageID #: 7




circumstance, situation, transaction, event, act, error or omission which they have reason to

believe may or could reasonably be foreseen to give rise to a claim that may fall within the scope

of the proposed Insurance.” The “no” response to Question 26 was therefore false.

       26.     In reliance on the representations that it received during the underwriting process,

including the responses by Masonic Homes in the Application, including the “no” response to

Question 26, TDCSI issued the Policy.

       27.     The Deneen Claim arises from knowledge or information that was not disclosed

in response to Question 26 on the Application.

       28.     By reason of the foregoing, TDCSI is entitled to a judgment declaring that the

Warranty Exclusion bars coverage for the Deneen Claim.

                                           COUNT II

                      Declaratory Judgment That The Prior Knowledge
                                  Exclusion Bars Coverage

       29.     TDCSI repeats and incorporates by reference the allegations in paragraphs 1

through 22 of this Complaint.

       30.     By seeking coverage for the Deneen Claim, Masonic Homes seeks coverage for

“damages or defense costs for any claim based upon, arising out of, directly or indirectly

resulting from, in consequence of, or in any way involving any actual or alleged [ ] act, error,

omission, occurrence or wrongful act” that, on or before the Policy’s March 1, 2017 Inception

Date, Masonic Homes knew or reasonably could have foreseen might result in a claim.

       31.     By reason of the foregoing, TDCSI is entitled to a judgment declaring that the

Prior Knowledge Exclusion bars coverage for the Deneen Claim.




                                                 7
   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 8 of 9 PageID #: 8




                                              COUNT III

                         Declaratory Judgment That The Prior Notice
                                  Exclusion Bars Coverage

       32.     TDCSI repeats and incorporates by reference the allegations in paragraphs 1

through 22 of this Complaint.

       33.     Masonic Homes gave notice of the Deneen Claim to OneBeacon on March 8,

2017, almost eight months before Masonic Homes gave notice of the Deneen Claim to TDCSI.

       34.     Homeland Insurance Company of New York, part of the “OneBeacon Healthcare

Group,” issued the medical professional liability policy or similar policy or general liability

policy in effect prior to the TDCSI Policy.

       35.     The TDCSI Policy’s Prior Notice Exclusion bars coverage for any “act, error,

omission, occurrence, wrongful act, event, suit or demand which was the subject of any notice

given under” any medical professional liability policy or similar policy or general liability policy

in effect prior to the March 1, 2017 Inception Date of the TDCSI Policy.

       36.     By reason of the foregoing, TDCSI is entitled to a judgment declaring that the

Prior Notice Exclusion bars coverage for the Deneen Claim.

                                              COUNT IV

   Declaratory Judgment That TDCSI Is Entitled To Reimbursement Of Defense Costs
                            And For A Money Judgment

       37.     TDCSI repeats and incorporates by reference the allegations in paragraphs 1

through 22 of this Complaint.

       38.     Subject to a complete reservation of rights, including the right to withdraw the

defense and seek reimbursement of defense costs, TDCSI is providing a defense to Masonic

Homes for the Deneen Claim.




                                                  8
   Case 3:19-cv-00619-CHB Document 1 Filed 08/29/19 Page 9 of 9 PageID #: 9




       39.    Because the Policy does not afford coverage for the Deneen Claim, TDCSI is

entitled to reimbursement of all defense costs it has paid or pays hereafter under the Policy in

connection with the Deneen Claim.

       40.    Accordingly, TDCSI requests a declaration that Masonic Homes is obligated to

reimburse TDCSI for all defense costs it has paid or will pay in connection with the Deneen

Claim, and a money judgment against Masonic Homes in that amount.

       WHEREFORE, TDCSI respectfully requests that this Court:

       A.     Declare that the Warranty Exclusion bars coverage for the Deneen Claim;

       B.     Declare that the Prior Knowledge Exclusion bars coverage for the Deneen Claim;

       C.     Declare that the Prior Notice Exclusion bars coverage for the Deneen Claim;

       D.     Declare that Masonic Homes is obligated to reimburse TDCSI for all defense
              costs it has paid or will pay in connection with the Deneen Claim;

       E.     Award TDCSI a money judgment against Masonic Homes for the amount of all
              defense costs it has paid or will pay in connection with the Deneen Claim; and

       F.     Award TDCSI all other relief to which it may be entitled.



August 29, 2019                                    Respectfully submitted,

                                                   /s/ Beth H. McMasters
Of Counsel:                                          Beth H. McMasters
Mary E. Borja                                        McMasters Keith Butler, Inc.
Wiley Rein LLP                                       730 West Main Street
1776 K Street NW                                     Suite 500
Washington, DC 20006                                 Louisville, KY 40202
(202) 719-7000 (tel.)                               (502) 813-36-3 (tel.)
(202) 719-7049 (fax)                                (502) 813-3640 (fax)
mborja@wileyrein.com                                bmcmasters@mcmasterskeith.com

                                                   Counsel for Plaintiff TDC Specialty
                                                   Insurance Company




                                               9
